Citation Nr: 1104097	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-16 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
service-connected impingement syndrome of the left shoulder.

2.  Entitlement to an initial rating in excess of 10 percent for 
service-connected hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service connection 
for impingement syndrome of the left shoulder, which was assigned 
a 10 percent evaluation, and hiatal hernia, which was assigned a 
noncompensable rating.  His hiatal hernia was later increased to 
a 10 percent rating in a May 2008 rating decision.  Thereafter, 
the Veteran appealed with respect to the initially assigned 
ratings.  

Jurisdiction over the matter was transferred to the Nashville RO 
during the pendency of the appeal.

In November 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting at the Nashville RO.  A 
transcript of the hearing is associated with the claims file.  At 
the conclusion of the hearing, the Board received additional 
evidence from the Veteran.  He also submitted a waiver of initial 
RO review of the new evidence.  38 C.F.R. § 20.1304 (2010).

In a March 2009 decision, the Board denied the Veteran's claims 
of entitlement to initial ratings in excess of 10 percent for 
left shoulder impingement syndrome and a hiatal hernia, among 
other claims.  The Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In December 
2009, counsel for the Veteran and the Secretary of VA filed a 
Joint Motion for Remand.  An Order of the Court dated December 
10, 2009, granted the motion, partially vacated the Board's March 
2009 decision, and remanded the case to the Board.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest ratings possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Rather, at his November 2008 personal hearing, he 
testified that he worked as a pastor.  The question of 
entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability(ies) has 
therefore not been raised.  Rice v. Shinseki, 22 Vet. App. 447 
(2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  The Veteran's impingement syndrome of the left (minor) 
shoulder results limitation of the arm to shoulder level; 
however, there is no evidence of ankylosis of the shoulder joint, 
fibrous union of the humerus, or limitation of left arm movement 
to 25 degrees from the side.

2.  Resolving all doubt in his favor, the Veteran's hiatal hernia 
results in recurrent epigastric distress with dysphagia, pyrosis, 
regurgitation, and substernal pain; however, there is no evidence 
of vomiting, material weight loss, hematemesis, melena, or 
anemia.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no 
more, for service-connected impingement syndrome of the left 
shoulder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5203 (2010).

2.  The criteria for an initial rating of 30 percent, but no 
more, for hiatal hernia have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  VA must inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims, the information and evidence that VA 
will seek to provide, and the information and evidence that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court of Appeals for Veterans Claims (Court) held 
that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.

This appeal arises from the Veteran's disagreement with the 
initial evaluations following the grant of service connection for 
left shoulder and hernia disabilities.  The United States Court 
of Appeals for the Federal Circuit and the Court have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Board notes, however, that VCAA compliant notice, including 
notice related to Dingess, was provided to the Veteran by letters 
dated in January 2007 and May 2008.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the his claims and providing him with a VA 
examination.  The Veteran's service treatment records, private 
medical records, and VA treatment records.  The Veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of the claims.

The Veteran was also afforded VA examinations in April 2005 and 
May 2008.    To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's disorders since the May 2008 VA examination.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board finds 
the above VA examination report to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claims.  
The VA examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disabilities 
under the applicable rating criteria.  

The Board acknowledges that the Veteran's claims file does not 
appear to have been available at the time of the May 2008 
examination.  However, notwithstanding that the examiner 
indicated that the Veteran's medical record was reviewed, the 
Board notes that the absence of the claims file is not 
necessarily a fatal flaw.  The Court has held that the probative 
value of a medical opinion comes from whether it is factually 
accurate, fully articulated, and contains sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Here, 
as noted above, the May 2008 examination included a complete 
physical examination and an extensive interview of the Veteran 
wherein his symptoms and complaints were fully elicited.  

The Veteran was also offered a Travel Board hearing, which was 
conducted in November 2008.  In Bryant v. Shinseki, 23 Vet. App. 
488 (2010), the Court recently held that 38 C.F.R. 3.103(c)(2) 
requires that the RO Decision Review Officer/Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties are: (1) the duty to fully explain 
the issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked.  Here, during the hearing, the 
Veterans' Law Judge identified the issues before the Board.  In 
addition, the Veterans' Law Judge sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  Further, neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2), nor has he identified any prejudice in the 
conduct of the Board hearing.  As such, the Board finds that, 
consistent with Bryant, the Veterans' Law Judge complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim(s) based on the current record.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
The December 2009 Joint Motion for Remand (JMR) did not order any 
additional development,  Rather, the JMR merely asked for the 
Board to offer a better explanation for its findings, to include 
whether the Veteran's limitation of motion of the shoulder due to 
pain and breakthrough episodes of epigastric pain had been 
considered.  The below decision discusses both aspects of the 
Veteran's appeal.  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a system 
or organ of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's service-connected disabilities.  Also, in Fenderson, 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  12 
Vet. App. at 126-28.  As such, in accordance with Fenderson, the 
Board has considered the propriety of staged ratings in 
evaluating the Veteran's service-connected disabilities.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Regulations provide that, when the disability being rated is not 
specifically provided for in the rating schedule, it will be 
rated under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with the 
first two numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  





Impingement Syndrome of the Left Shoulder

Here, the Veteran's service-connected impingement syndrome of the 
left shoulder is currently evaluated as 10 percent disabling by 
analogy under Diagnostic Codes 5299-5203.

Rating evaluations for shoulder, arm, and hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related to 
the dominant or nondominant hand.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  38 C.F.R. § 4.69.  In this case, an April 
2005 VA examination report reflects that the Veteran is right 
hand dominant.  Therefore, as the disabilities in question relate 
to the Veteran's left shoulder, the rating evaluations for the 
minor or nondominant shoulder apply.

Under Diagnostic Code 5200, ankylosis of scapulohumeral 
articulation, i.e., the scapula and the humerus move as one 
piece, favorable abduction to 60 degrees is assigned a 20 percent 
rating.  Intermediate between favorable and unfavorable warrants 
a 30 percent evaluation for the minor extremity.  Unfavorable, 
abduction limited to 25 degrees from the side warrants a 40 
percent evaluation for the minor extremity.  

Diagnostic Code 5201 provides for a 20 percent evaluation for 
limitation of motion of the minor arm when motion is only 
possible to the shoulder level, a 20 percent evaluation for 
limitation of motion of the minor arm when motion is only 
possible to midway between the side and shoulder level, and a 30 
percent evaluation for the minor arm when motion is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In evaluating limitation of shoulder motion, VA is required to 
consider the ranges of shoulder abduction and forward elevation 
(flexion).  Mariano v. Principi, 17 Vet. App. 305 (2003).  The 
normal range of motion of the shoulder is 180 degrees of forward 
flexion and 180 degrees of abduction, with 90 degrees being 
shoulder level for each movement. See 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, for impairment of the humerus in the 
minor arm, malunion of the humerus of the minor arm with either 
moderate or marked deformity or recurrent dislocation of the 
minor humerus at the shoulder joint with either infrequent 
guarding of shoulder movements or frequent guarding of all arm 
movements warrants a 20 percent rating.  Fibrous union of the 
minor humerus is assigned a 40 percent rating.  Malunion of the 
head (false flail joint) is assigned a 50 percent rating and loss 
of head (flail shoulder) is assigned a 70 percent rating for the 
minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203 pertaining to impairment of the 
clavicle or scapula, nonunion of the minor shoulder without loose 
movement or malunion warrants a 10 percent evaluation.  Nonunion 
with loose movement warrants a 20 percent evaluation.  
Dislocation of the minor shoulder warrants a 20 percent 
evaluation.  The disability can also be rated on impairment of 
function of a contiguous joint. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  When, however, the limitation of motion of 
the specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

Here, an April 2005 VA examiner found range of motion 
measurements of flexion to 120 degrees, abduction to 105 degrees, 
external rotation to 90 degrees, and internal rotation to 45 
degrees on the left.  The examiner found no additional limitation 
due to pain, weakness, fatigue, lack of endurance, or 
incoordination after repetitive use.  

A May 2006 private treatment record indicated difficulty with 
raising the left shoulder to shoulder level and pops/cracks at 
shoulder level with abduction.  However, the actual range of 
motion of the shoulder was not evaluated.  

A May 2008 VA examination report revealed subjective complaints 
of pain and weakness/decreased strength.  Objectively, active 
ranges of motion measurements were flexion to 120 degrees, 
abduction to 100 degrees, external rotation to 40 degrees, and 
internal rotation to 80 degrees.  Pain upon flexion and abduction 
was noted at 120 degrees and 90 degrees, respectively.  The 
examiner found no additional limitation on repetitive use.  X-
rays showed no evidence of fracture or dislocation, preserved 
glenohumeral joint, and narrowing of the acromioclavicular joint.  
The examiner diagnosed degenerative joint disease of the left 
shoulder.

Additional medical records do not suggest a severity of the 
Veteran's service-connected left shoulder disability greater than 
reflected by the above evidence.  

Thus, based on the foregoing evidence, and resolving all doubt in 
the Veteran's favor, the Board finds that a 20 percent rating is 
warranted for service-connected impingement syndrome of the left 
shoulder based on the range of motion findings reported at the 
May 2008 VA examination.  Specifically, the Veteran could not 
abduct his left shoulder beyond 90 degrees without pain.  In 
addition, the May 2006 private treatment report indicated that 
the Veteran had difficulty raising his left arm to shoulder 
level, with "pops" and "cracks" upon abduction to shoulder 
level.  As 90 degrees is at the shoulder level, this restriction 
of movement would warrant a 20 percent rating under Diagnostic 
Code 5201, limitation of arm motion.  

However, the Board finds that a rating in excess of 20 percent 
for impingement syndrome of the left shoulder is not warranted.  
There is simply no evidence of ankylosis of the shoulder joint or 
fibrous union of the humerus.   Limitation of left arm movement 
to 25 degrees from the side is also not shown.  Indeed, even 
considering his complaints of pain on motion, the limitation of 
motion of the Veteran's does not come close to limitation to 25 
degrees from the side.  See Deluca.  The Veteran does not argue 
the contrary.  Rather, he testified that pain limited him to 
raising his arm above the shoulder level.  Hearing Transcript 
(T.) at 10.  Further, as the 20 percent rating is being assigned 
based on limitation of motion, the award of a separate rating of 
10 percent on the basis that X-rays show degenerative arthritis 
under Diagnostic Code 5003 is not for consideration.  Therefore, 
an initial rating in excess of 20 percent for service-connected 
impingement syndrome of the left shoulder is denied.

Hiatal hernia

The Veteran also seeks an increased initial evaluation for his 
service-connected hiatal hernia, which has been rated as 10 
percent disabling under Diagnostic Code 7346.  Under this 
diagnostic code, a 10 percent rating, the currently assigned 
evaluation, is warranted when there is a hiatal hernia with two 
or more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, DC 7346.  A 30 percent disability 
evaluation is contemplated for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  Id.  A 60 percent rating is warranted with 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.

Here, service treatment records reveal that the Veteran 
complained of approximately 3 episodes of breakthrough epigastric 
pain upon proton pump inhibitor (PPI) treatment.  He was 
diagnosed with gastroesophageal reflux disease (GERD) with 
breakthrough pain.  A July 2005 upper endoscopy revealed the 
presence of a medium hiatal hernia.  Dysphagia and GERD also were 
diagnosed.  Subsequent medical evidence shows continued complaint 
and treatment for GERD and dysphagia.  

At a May 2008 VA examination, the examiner noted frequent (less 
than daily, but at least weekly) dysphagia, daily regurgitation, 
and weekly esophageal distress accompanied by substernal pain.  
An upper endoscopy revealed a small hernia, distal esophageal 
ring disrupted by forceps and moderate distal esophagitis, with 
the remainder of the esophagus normal.  

Based on the above, the Board determines that a rating of 30 
percent is warranted for the Veteran's service-connected hiatal 
hernia.  Specifically, treatment records reveal that the Veteran 
has been treated repeatedly for dysphagia and GERD.  A rating of 
30 percent is not appropriate unless the Veteran exhibits 
recurrent epigastric distress due to two symptoms among 
dysphagia, regurgitation, substernal pain, or pyrosis, producing 
significant health impairment.  Here, the May 2008 VA examiner 
reported the Veteran's complaints of at least weekly epigastral 
distress with substernal pain and dysphagia, pyrosis, and 
regurgitation.  Symptoms discussed in the treatment records 
included both dysphagia and epigastric pain.  There was no 
specific mention of pyrosis, regurgitation, or substernal pain.  
However, the undersigned found the Veteran's testimony to 
credible in this respect.  Thus, in resolving all doubt in his 
favor, the Board finds that the medical evidence supports the 
finding that the Veteran's hiatal hernia results in recurrent 
epigastric distress with dysphagia, pyrosis, regurgitation, and 
substernal pain, and that the criteria for a rating evaluation of 
30 percent have been met.  

However, the Board also finds that the Veteran's symptomatology 
does not warrant an evaluation in excess of 30 percent.  
Specifically, he does not exhibit vomiting, material weight loss, 
hematemesis, melena, or anemia.  The May 2008 VA examination 
specifically noted that the Veteran denied a history of vomiting, 
hematemesis, or melena.  There are no objective findings of 
anemia nor is such contended.  There is also no evidence of 
material weight loss.  On the contrary, when he was examined in 
April 2005, the Veteran weighed 214 pounds but was shown to weigh 
228 pounds when examined in May 2008.  Therefore, an initial 
rating in excess of 30 percent for service-connected hiatal 
hernia is denied.

III. Other considerations

In finding that the evidence does not support an assignment of 
ratings in excess of 20 percent for left shoulder impingement 
syndrome and 30 percent for hiatal hernia, the Board has also 
considered the Veteran's statements and testimony asserting that 
his symptoms are of such severity so as to warrant a higher 
rating.  In this case, the Board again acknowledges that he is 
competent to report symptoms that he experiences through his five 
senses, such as pain, because this requires only personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the pertinent evidence of 
record.  Therefore, the Board finds that the medical findings, 
which directly address the criteria under which the service-
connected disabilities are evaluated, to be more probative than 
the Veteran's assessment of the severity of his disabilities.

Further, with regard to the benefit of the doubt doctrine, the 
Board notes that a preponderance of the evidence is against 
initial ratings in excess of 20 percent and 30 percent for the 
Veteran's current symptomatology of his service-connected left 
shoulder and hiatal hernia disabilities, respectively.  
Consequently, the doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board has also considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
left shoulder and hiatal hernia disabilities are inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's disorders with the established criteria found in 
the rating schedule for orthopedic and gastrointestinal 
disabilities shows that the rating criteria reasonably describe 
the Veteran's disability levels and symptomatology.

The Board further observes that, even if the available schedular 
evaluations for the disabilities are inadequate (which they 
manifestly are not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his shoulder or hernia.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities.  

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

ORDER

An initial rating of 20 percent, but no more, for service-
connected impingement syndrome of the left shoulder is granted.

An initial rating of 30 percent, but no more, for service-
connected hiatal hernia is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


